                  CASE 0:19-mj-00426-BRT Document 1 Filed 07/03/19 Page 1 of 1
                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA

                             INITIAL APPEARANCE - REMOVAL
                                                   )      COURT MINUTES - CRIMINAL
United States of America,                          )          BEFORE: BECKY R. THORSON
                                                   )            U.S. MAGISTRATE JUDGE
                          Plaintiff,               )
v.                                                 )   Case No:               19-mj-426 BRT
                                                   )   Date:                  July 3, 2019
Dante Fred Modaffari,                              )   Courthouse:            St. Paul
                                                   )   Courtroom:             6A
                          Defendant.               )   Time Commenced:        2:32 p.m.
                                                   )   Time Concluded:        2:37 p.m.
                                                   )   Time in Court:         5 minutes
                                                   )
                                                   )


APPEARANCES:

       Plaintiff: Thomas Calhoun-Lopez, Assistant U.S. Attorney
       Defendant: Lisa Lopez, Assistant Federal Public Defender
                      X FPD                X To be appointed

       X Advised of Rights

on Violation of X Supervised Release
X Date charges or violation filed: June 20, 2019
X Current Offense: Bank Robbery
X Charges from other District: District of Alaska
X Title and Code of underlying offense from other District: 18 USC 2113 (a)
X Case no: 3:11-cr-71 TMB

X Defendant detained- Govt to submit proposed order.


X Detention hearing reserved
X Removal hearing waived
X Removal Order to be issued
X Commitment Order to another district to be issued


Additional Information:

                                                                                       s/ Sarah Erickson
                                                                         Signature of Courtroom Deputy
